                                                                                  E-FILED
                                               Wednesday, 19 December, 2018 02:02:12 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

MAO-MSO RECOVERY II, LLC,     )
a Delaware entity;            )
MSP RECOVERY, LLC,            )
a Florida entity;             )
MSPA CLAIMS 1, LLC,           )
a Florida entity; and         )
MSP RECOVERY CLAIMS,          )
SERIES LLC, a Delaware entity,)
                              )
         Plaintiffs,          )
                              )
    v.                        )         No. 17-cv-1537
                              )
STATE FARM MUTUAL             )
AUTOMOBILE INSURANCE          )
COMPANY, an Illinois Company, )
                              )
         Defendant.           )

                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Plaintiffs’ Motion styled as

Memorandum in Support of Motion to Quash and for a Protective Order

(d/e 103) (Motion). For the reasons set forth below, the Motion is DENIED.

                             BACKGROUND

     Plaintiffs seek to represent a nationwide class of Medicare Advantage

Organizations and related entities (collectively Medicare Advantage

Organization Creditors) to recover from Defendant State Farm Automobile

                               Page 1 of 4
Insurance Company (State Farm) payments made by Medicare Advantage

Organization Creditors for covered medical expenses arising from

automobile accidents in which the medical expenses were also covered by

State Farm automobile insurance policies. Second Amended Complaint

(d/e 63); see Opinion and Order entered July 13, 2018 (d/e 86) for a more

detailed discussion of the Plaintiffs’ claims.

      The parties are engaged in fact discovery on the class certification

issue. See Minute Entry entered August 31, 2018 (d/e 91) (adopting State

Farm’s proposed discovery schedule); Discovery Plan (d/e 90), at 3 (State

Farm proposed discovery schedule. State Farm has issued subpoenas

(Subpoenas) to two individuals, O.D. and C.S., alleged in the Second

Amended Complaint to be exemplars of covered individuals for whom

Medicare Advantage Organization Creditors paid bills that are the

responsibility of State Farm under automobile insurance policies. Second

Amended Complaint, ¶¶ 12-36. State Farm issued the Subpoenas to O.D.

and C.S. as well as various health providers of O.D. and C.S. The

Subpoenas seek depositions of O.D. and C.S. and medical records for two

years for both O.D. and C.S. The Plaintiffs move to quash and ask for a

protective order to prevent the discovery.




                                  Page 2 of 4
                                           Motion to Quash

        State Farm argues that Plaintiffs lack standing to move to quash the

Subpoenas. The Court agrees. Plaintiffs lack standing to move to quash

the subpoenas directed at third parties unless the subpoenas seek

information that implicates disclosure of information subject to the Plaintiffs’

claims of privilege or privacy interests. Piercy v. Wilhelmi, 2016 WL

3034149, at *2 (C.D. Ill. May 27, 2016); Jump v. Montgomery Cty., 2015

WL 4530522, at *1 (C.D. Ill. July 27, 2015). The Subpoenas here seek

information related to the medical care of unrelated third parties O.D. and

C.S. The Subpoenas do not request information subject to a claim of

privilege by the Plaintiffs or a privacy interest of the Plaintiffs.1 The

Plaintiffs lack standing to bring this motion. The Motion to Quash is denied.

                                   Motion for Protective Order

        Plaintiffs are also not entitled to a protective order. In order to seek a

protective order, the Plaintiffs must certify that they have “in good faith

conferred or attempted to confer with other affected parties in an effort to

resolve the dispute without court action.” Fed. R. Civ. P. 26(c)(1). Plaintiffs



1
 Plaintiff’s previous motion to quash (d/e 95) involved subpoenas directed at entities that had interests in
the Plaintiffs’ claims in this proceeding. The Court found a sufficient connection to give Plaintiff standing.
In this case, O.D. and C.S. have no interest in any Plaintiff and no interest in Plaintiffs’ claims. O.D. and
C.S. had medical bills that have already been paid. Whether State Farm reimburses a Medicare
Advantage Organization Creditor for payment of those bills does not affect O.D. or C.S.
                                               Page 3 of 4
fail to make this required certification. Indeed, Plaintiffs fail to indicate that

they made any effort to resolve this matter with State Farm before filing this

Motion. See Motion; Memorandum in Support of Motion to Quash and for

Protective Order (d/e 104). The request for a protective order is denied.

      THEREFORE, IT IS ORDERED that Plaintiffs’ Motion styled as

Memorandum in Support of Motion to Quash and for a Protective Order

(d/e 103) is DENIED.

ENTER: December 19, 2018


                                s/ Tom Schanzle-Haskins
                                TOM SCHANZLE-HASKINS
                         UNITED STATES MAGISTRATE JUDGE




                                   Page 4 of 4
